IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1828
                              Filed January 23, 2020


IN THE INTEREST OF K.F.,
Minor Child,

B.F., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Warren County, Brendan Greiner,

District Associate Judge.



         A father appeals the termination of his parental rights to his child.

AFFIRMED.



         Yvonne C. Naanep, Des Moines, for appellant father.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         Kathryn M. Miller, Des Moines, attorney and guardian ad litem for minor

child.



         Considered by Bower, C.J., and May and Greer, JJ.
                                         2


MAY, Judge.

      On February 11, 2019, the father tested positive for methamphetamine

when drug testing for his probation officer. The weekend before, the father had

been caring for his son, K.F., born in December 2017. The father consented to

removal. K.F. was placed in the care of his mother, where he remains today. The

district court terminated the father’s rights. Now he appeals.

      We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

      The father first challenges the statutory grounds. The juvenile court found

grounds for termination under Iowa Code section 232.116(1)(h) and (l) (2019).

When, as here, the juvenile court terminates on multiple statutory grounds, we may

affirm on any ground. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We focus

our attention on section 232.116(1)(h).        Section 232.116(1)(h) authorizes

termination when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
      the child’s parents for at least six months of the last twelve months,
      or for the last six consecutive months and any trial period at home
      has been less than thirty days.
                                            3


             (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.

      The father makes an overarching argument that there was insufficient

evidence that he had a substance-abuse disorder, he was unwilling to respond to

services, or additional time would not correct the situation.      None of these

arguments demonstrate the State failed to prove the elements of section

232.116(1)(h). Also, the father appears to concede K.F. could not be returned to

him at the time of the termination hearing. See D.W., 791 N.W.2d at 707 (providing

“at the present time” means “at the time of the termination hearing”). At the

hearing, the father only requested permanency options and additional time. So we

find grounds were proven under section 232.116(1)(h).

      Next, the father contends termination is not in K.F.’s best interest. We have

considered this argument under both Iowa Code subsections 232.116(2) and

(3)(c). And we disagree with the father’s contention.

      The father insists termination is unnecessary because K.F. is placed in the

mother’s care. But “we reject the contention that termination of parental rights

must be a both-or-neither proposition to serve [the child]’s best interests.” In re

J.D., No. 11-0707, 2011 WL 4378213, at *6 (Iowa Ct. App. Sept. 21, 2011); see

also In re R.W., No. 18-1409, 2019 WL 719049, at *1 (Iowa Ct. App. Feb. 20, 2019)

(declining to impose a higher burden of proof under the best-interest analysis when

only one parent’s rights are terminated).

      Still, we have carefully considered whether termination of only the father’s

parental rights is in K.F.’s best interest. Removal came about because of the

father’s drug abuse. Since then, the father admits he has only been to substance-
                                          4


abuse counseling twice. And he has provided no evidence on his progress. He

tested positive for amphetamine and methamphetamine in June 2019. And he

testified that he last used illegal substances in July 2019. In short, the father has

yet to adequately address his relationship with methamphetamine. This weighs in

favor of a finding that termination is in K.F.’s best interest. See, e.g., In re A.B.,

815 N.W.2d 764, 776 (Iowa 2012) (“We have long recognized that an unresolved,

severe, and chronic drug addiction can render a parent unfit to raise children.”); In

re J.P., No. 19-1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020) (noting

the dangerous environment created when a parent uses methamphetamine); In re

A.G., No. 18-1161, 2018 WL 6131920, at *3 (Iowa Ct. App. Nov. 21, 2018) (finding

termination is in the best interest of a child when the parent has “refused to

acknowledge or address the concerns giving rise to removal”).

       The father also has a history of serious mental-health concerns, including

at least one suicide attempt. While the father contends he is receiving treatment,

he has provided no evidence in support. This also weighs in favor of termination.

See In re D.H., No. 18-1552, 2019 WL 156668, at *2 (Iowa Ct. App. Jan. 9, 2019)

(collecting cases for when mental-health issues supported termination of parental

rights).

       We have also considered the domestic-violence issues between the father

and mother. According to the mother, these issues began before K.F. was born

and have continued since. The father has had three domestic-assault charges,

and all involved the mother. And the Iowa Department of Human Services notes

there is a video depicting a physical altercation between the two parents when K.F.

was present.
                                         5


       Record evidence does not suggest the father has meaningfully addressed

his domestic-abuse issues. Instead, at the hearing, he minimized the issue by

noting two of the domestic-assault charges were dropped and that he never

“physically assaulted” the mother. We are not reassured. Instead, we believe the

father’s unaddressed domestic-violence issues support the conclusion that

termination is in K.F.’s best interest. See In re M.B., No. 13-1087, 2013 WL

5276366, at *2 (Iowa Ct. App. Sept. 18, 2013) (finding termination was in the

children’s best interests because the parent was “unable to recognize the risk [the

parent] placed [the] children in by subjecting them to domestic abuse in the home”

and the needs of the children were best served in “a stable and safe environment”).

       Finally, we acknowledge there is a limited bond between K.F. and the father.

For the reasons discussed above, however, we conclude termination is in K.F.’s

best interest. See, e.g., In re O.H., No. 16-2127, 2017 WL 1104910, at *3 (Iowa

Ct. App. Mar. 22, 2017) (finding termination was in the child’s best interest because

the parent was could not provide “a safe, stable environment, free from the specter

of domestic violence and substance abuse”). The father’s limited bond with the

child does not support a different conclusion. See Iowa Code § 232.116(3)(c)

(providing a court may set aside termination if “[t]here is clear and convincing

evidence that the termination would be detrimental to the child at the time due to

the closeness of the parent-child relationship”); D.W., 791 N.W.2d at 709 (“[O]ur

consideration must center on whether the child will be disadvantaged by
                                          6


termination, and whether the disadvantage overcomes [the parent]’s inability to

provide for [the child]’s developing needs.”).

       The juvenile court was correct in terminating the father’s parental rights.

       AFFIRMED.